          Case 1:19-cv-11314-PBS Document 94 Filed 12/17/19 Page 1 of 4




                 UNITED STATES DISTRICT COURT FOR THE
                      DISTRICT OF MASSACHUSETTS


GILBERTO PEREIRA BRITO,
FLORENTIN AVILA LUCAS, and JACKY
CELICOURT, individually and on behalf of
all those similarly situated,        Text
                                                Text
                                                       Case No. 19-11314-PBS
                     Plaintiffs-Petitioners,

v.

WILLIAM BARR, et al.,

                     Defendants-Respondents.




                  DECLARATION OF SUSAN B. CHURCH, ESQ.

     1. I am an Attorney licensed to practice law in the Commonwealth of
        Massachusetts. I regularly represent detained clients in the Boston
        Immigration Court.

     2. Prior to this Court’s Pereira Brito decision, I regularly argued in Immigration
        Court that the bond burden should be on the government. I recall discussions
        with both Judge Furlong and Judge Masters where they stated that this
        Court’s decision in Pensamiento was not a “class action” and therefore not
        binding on the immigration court in other cases. This issue of bond and
        burden shifting regularly arises in the Boston Immigration Court and the
        judges have always seemed very well versed in the issues. I recall being
        surprised at how closely the Immigration Judges follow the different habeas
        decisions.

     3. When this Court granted class-wide summary judgment in Pereira-Brito on
        Wednesday, November 27, 2019, I learned about it that same day through
        social media, regular news, and email correspondence from multiple sources.
        I instantly read the decision and understood the changes it ordered to
        immigration court procedures.




                                         Text
     Case 1:19-cv-11314-PBS Document 94 Filed 12/17/19 Page 2 of 4




4. On Tuesday, December 3, 2019, I appeared in the Boston Immigration Court
   in front of Judge John Furlong, III, for a detained master calendar hearing.
   Prior to my client’s case being called, the Immigration Judge called pro se
   respondents who were present in person. Those pro se respondents had or
   were requesting bond hearings. Judge Furlong advised the respondents (I
   distinctly recall two individuals, however more could have appeared) that if
   they waited to have their hearings, the burden would be on the government,
   rather than the respondent. It was clear to me that Judge Furlong was
   referencing the changes that this Court’s Pereira Brito decision required to
   take effect on December 13, 2019. One detainee initially agreed to delay his
   bond hearing, and another, hesitantly, agreed.

5. I appeared in the Boston Immigration Court on Wednesday, December 11,
   2019 for a non-detained master calendar hearing in the afternoon session.
   The court had sent out notice on that date that court would not start until
   1:30 p.m. due to a training. When I arrived at 1:30 p.m., I spoke with the
   DHS Trial Attorney assigned to my client’s case. We discussed the Pereira
   Brito decision, and during that conversation she informed me that the
   purpose of that day’s training was to train the DHS Trial Attorneys about the
   Pereira Brito decision. I believe the training, according to the Trial Attorney,
   lasted from 12:00-1:30 p.m.

6. I went to the Plymouth County House of Corrections on Thursday, December
   12, 2019. At the jail I met with three clients in immigration detention. All
   three had received notice of this Court’s Pereira Brito decision. All three felt
   ecstatic about finally being able to apply for bond in a manner that comported
   with fairness and due process. I assume many attorneys have had similar
   conversations with clients and spent countless hours preparing to request
   relief under the new decision. To delay the decision, especially before
   Christmas, would cause havoc among detained clients.

7. On Friday, December 13, 2019, I presented a portion of a training at the
   Boston offices of Mintz Levin, who with the ACLU are class counsel in the
   Pereira Brito case. The purpose of the training was to teach attorneys to file
   habeas corpus petitions to establish “prejudice” for the Pereira Brito post-
   hearing class members, so that they could receive a new bond hearing.
   Attorneys attended the training on the understanding that they would be
   asked to represent one such class member pro bono in a habeas matter, and
   certain of the attorneys also had existing clients who were eligible to file such
   a habeas petition. My understanding is that approximately 80 attorneys and
        Case 1:19-cv-11314-PBS Document 94 Filed 12/17/19 Page 3 of 4



      legal staff from around New England attended the training in person, and
      others participated telephonically. The training lasted almost two hours.
I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge.


        Text
          siss
____________________________                         December 15, 2019
Susan B. Church                                      Date
          Case 1:19-cv-11314-PBS Document 94 Filed 12/17/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on the date of
electronic filing.

Date: December 17, 2019                                      /s/ Susan M. Finegan
                                                             Susan M. Finegan
